Gibbons, J. P. (dissenting).
Of primary importance to defendant’s appeal is the question of whether his rights under People v Rosario (9 NY2d 286) were violated when his attorney was prevented from reviewing a certain prior statement made by a key prosecution witness. In my view, the statement in question does constitute Rosario material. Moreover, I have reached the conclusion that this statement is not the duplicative equivalent of another statement which was provided to defendant’s attorney and that therefore defendant is entitled to reversal of his conviction and a new trial.
Defendant and one Antonio Calderone were tried and convicted for the murder of Benedicto Muniz, also known as Junior. The homicide took place on September 16,1977, in the apartment of Nydia Marcano. Defendant is married to Nydia’s sister, Suzanna Marcano. Living with Nydia at the time were her two children, Jose and Angel, and two women, Cecilia Matos and Iris Maldonado. Jose, Cecilia, Iris and Nydia testified for the People.
*381Jose and Cecilia were apparently both eyewitnesses to the crime and testified that defendant shot Junior when he refused to give money to defendant and Calderone. Iris and Nydia were not in the room when the shooting occurred. However, they both testified that when they heard the shots, they came into the room and saw Junior on the floor and defendant with a gun in his hand. Defendant allegedly told both of them to “shut up or I’ll kill you”.
In May, 1978, some one month prior to trial, defendant’s attorney informed the court that members of defendant’s family had told him that Nydia had approached them, asking for $500 in return for her nonappearance at the trial. Nydia had allegedly told them that “she wouldn’t show up because she knew that he was innocent”. Defendant’s counsel asked for a hearing as to these allegations. The request was denied at the beginning of trial, the court being of the view that such a matter should properly be pursued through cross-examination. On cross-examination during trial, defendant’s attorney asked Nydia whether she had previously solicited a bribe from her sister Suzanna’s family for not testifying. She responded that it was members of defendant’s family who had approached her with a bribe offer. Specifically, she testified that her sister Suzanna, defendant’s brother, known as Nelo, and Suzanna’s son, Francesco Sememidey, had come to her house to offer her money. Nydia then went to the Assistant District Attorney handling the case and was instructed to play along with the bribe offer. From a telephone in the District Attorney’s office, she called both Suzanna and Francesco. The calls were taped. Nydia testified that she asked Suzanna whether “they were going to give the money”. Suzanna told her to call Francesco so that an arrangement could be made for defendant’s brother to deliver the cash. Nydia did call Francesco at the factory where he worked. However, she did not hear again from members of defendant’s family.
The prosecutor opened his redirect examination of Nydia by asking her about the alleged bribe offer. The trial court instructed the jury that this testimony was only being offered with respect to the credibility of that particular witness and had nothing to do with defendant’s guilt or *382innocence. The prosecutor, apparently reading from the transcript of the above referred to telephone conversation with Suzanna, asked Nydia whether she remembered saying “Wasn’t it $500 he offered me”. When defendant’s counsel objected, the prosecutor gave him a copy of the transcript. The portion of the transcript to which the prosecutor was referring reads as follows:
NM [Nydia Marcano] Wasn’t it five hundred dollars that he’d offered me?
SM [Suzanna Marcano] Ah...
NM Five hundred...
SM I don’t know. No back on that day what he took with him was one hundred seventy-five.
NM A hundred and seventy-five?
SM Yeah.
Subsequently, in a colloquy between the court and counsel, which occurred after Nydia stepped down from the witness stand, defendant’s attorney asked whether a tape had also been made of the telephone conversation between Nydia and Francesco. The Assistant District Attorney refused to supply that information, whereupon defendant’s attorney moved for a court order of production. The application was denied.
The principal defense witness was Carmen Colon, the owner of the building in which the homicide occurred. At the time of the incident, she was visiting the second floor tenant. Hearing shots, she ran downstairs to Nydia’s apartment, where she saw Nydia “on the body”, screaming. After Nydia got up, she told Carmen that the deceased had killed himself. Carmen then called the police.
The jury convicted both defendants of murder in the second degree and manslaughter in the first degree.
Defendant raises numerous claims on appeal. The principal one is that any written or recorded statement made by Nydia concerning the alleged bribe offer constituted Rosario material, which should have been turned over by the prosecution. Furthermore, it is contended that Brady v Maryland (373 US 83) is implicated in that some of the material not produced for inspection might bear on Nydia’s credibility.
*383The People argue that the tape-recorded conversations are not covered by the Rosario rule “because the subject matter of the tapes was independent of and unrelated to Nydia Marcano’s trial testimony concerning the murder of Benedicto Muniz”. Further, according to the People “[t]he tapes were clearly not Brady material * * * [as] [t]he attempt to bribe the prosecution witness was entirely inculpatory”.
Transcripts of the taped conversations have been provided this court by the District Attorney’s office. The conversation between Nydia and Suzanna, who is also known as Clara, apparently took place at about 9:45 a.m., on May 18, 1978. The transcript of this conversation was the one given to defendant’s counsel at trial. Another transcript, which was not turned over to defendant, is of the telephone conversation between Nydia and Suzanna’s son, Francesco. This conversation apparently occurred at about 10:10 a.m. of the same day. The initial question to be resolved is whether these transcripts constitute Rosario material.
Simply put, the Rosario rule requires the People to provide a defendant an opportunity to examine a witness’ prior statement provided the statement “relates to the subject matter of the witness’ testimony and contains nothing that must be kept confidential” (People v Rosario, 9 NY2d 286, 289, supra; CPL 240.45). The purpose of the rule “is to afford the defendant a fair opportunity to cross-examine the People’s witnesses at trial” (People v Poole, 48 NY2d 144, 149; see People v Gissendanner, 48 NY2d 543, 551). Even where the prior statement is in apparent harmony with the witness’ trial or hearing testimony, it should be produced for examination by defense counsel (People v Rosario, supra, pp 289-290; People v Gilligan, 39 NY2d 769). The rule has been refined over the years so as “to ensure that the defendant receives the full benefit of a witness’ statements for impeachment purposes” (People v Poole, supra, p 149), and applies to statements “no matter what the form and no matter when made” (People v Cavallerio, 71 AD2d 338, 344).
It is, of course, true that the failure to turn over written materials which do not bear on the crime charged will not *384result in a reversal under People v Rosario (supra; see People v Kanefsky, 50 NY2d 162). However, to maintain, as do the People on appeal, that the taped conversations are not Rosario material because they “related only to the suborners attempt to thwart the prosecution of this defendant and not to the crime giving rise to that prosecution” begs the question of Nydia’s credibility. Defendant’s attorney informed the Trial Judge that he had heard that Nydia had solicited a bribe from members of defendant’s family. Counsel never conceded that it was the other way around, and it was for the purpose of possibly inquiring further into this question that defendant’s attorney asked if there were other tapes or information available. The transcript of the first conversation with Suzanna indicates that both Nydia and members of defendant’s family were interested in an exchange of money. It does not reveal who initiated the idea of a bribe. While, of course, Nydia may have been, in all honesty, playing along with the bribe idea at the request of the District Attorney’s office, other possible explanations exist. For example, it may be that Nydia hated defendant enough to contrive a situation whereby it would look like defendant and his family were trying to bribe her, when, in fact, it was she who had made the initial approach. Perhaps she had demanded $500, and when defendant’s brother had insisted he could only come with $175, Nydia decided to go to the District Attorney. Given such a possible scenario, the logic of the inquiry by defendant’s attorney is obvious (cf. People v Acomb, 87 AD2d 1, 8).
Anyone who solicits or even considers taking a bribe to testify or to refrain from testifying is subject to, at least, some measure of doubt (see People v Acomb, supra, pp 7-9). The tapes and the transcripts are clearly relevant to this case, not because Nydia spoke of hów the homicide occurred, but because, as acknowledged by the trial court, they bear on Nydia’s credibility (see People v Cantone, 73 AD2d 936). The point of the Rosario rule is, again, that a defendant should receive “the full benefit of a witness’ statements for impeachment purposes” (People v Poole, 48 NY2d 144, 149, supra), provided the statements relate to “the subject matter of the witness’ testimony” (People v Rosario, 9 NY2d 286, 289, supra). In this case “the subject *385matter” of Nydia’s testimony included the alleged bribe offer, whoever originated it. That subject is not collateral to the case, since it relates to a possible motive to falsify on Nydia’s part (People v Acornb, supra, pp 7-9; see People v Bruno, 77 AD2d 922; People v McIntyre, 71 AD2d 956, 959-960; Fisch, NY Evidence [2d ed], § 469). The Court of Appeals has recently reiterated the rule that noncollateral matters, such as are involved here, which bear on credibility are admissible (People v Pavao, 59 NY2d 282; see, also, 3A Wigmore, Evidence [Chadbourn rev, 1970], §§ 1004, 1005).
Whether Nydia had a motive to lie bears on the guilt or innocence of defendant inasmuch as, not only was she a key prosecution witness, but her alleged statement to Carmen Colon that the deceased had killed himself provided the central claim of the defense. “The relations which a witness has to the case, or to a party, threats made by him, the fact that a party tried to bribe him, the fabrication, destruction or concealment of evidence and the like, may be shown” (Hoag v Wright, 174 NY 36, 45-46). As the United States Supreme Court said in a similar context, “[t]he jury’s estimate of the truthfulness and reliability of a given witness may well be determinative of guilt or innocence” (Napue v Illinois, 360 US 264, 269). Accordingly, both the United States Supreme Court and our Court of Appeals have held that nondisclosure of evidence solely affecting credibility may well come within the Brady rule (Giglio v United States, 405 US 150, 154; People v Cwikla, 46 NY2d 434, 441). Likewise, for the purpose of applying Rosario (supra), it is of no consequence that a prior statement bears upon credibility rather than directly upon the circumstances of the crime charged, provided that the substance of the statement is not completely collateral (see People v Savvides, 1 NY2d 554, 557). In so concluding, it is not my position that any and all material relating to credibility comes within the Rosario rule. We are not here concerned with prior immoral acts, previous convictions of a crime, or some other matter bearing solely upon a tangential aspect of credibility. Rather, the evidence sought to be introduced at bar was relevant to an issue in the case and was independently admissible to impeach the witness (Richardson, Evidence [Prince, 10th ed], § 491; People v Pavao, 59 NY2d 282, supra).
*386The transcripts of the tapes contain no privileged material. Since they do bear on the subject matter of Nydia’s testimony, as above discussed, both of them should have been turned over to defendant’s attorney.
The majority argues that defendant, in effect, waived any right under Rosario (supra) to the second transcript by making a strategic decision not to ask for the transcript as an aid in the cross-examination of Nydia. This amounts to nothing but conjecture. It is significant that the People on appeal have not even proffered this view. The only reference to “strategy” made by the People is in their supplemental brief and pertains not to whether defendant waived his right to certain Rosario material but whether the cross-examination of Nydia resulted in defendant being denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137, 146-147). Who is to say that if defendant’s attorney had been given the transcript, as he requested, he would not have asked to resume his cross-examination of the witness (see People v Kegelman, 73 AD2d 977)? While the attorney did not ask for the transcript until after Nydia stepped down, there is absolutely no reason to assume that the attorney intentionally refrained from making his request until a later time because he did not wish to use the document in questioning Nydia. I have found no case holding that a request for Rosario material need not be honored when made after a witness has finished testifying, under some sort of theory of waiver or, as the majority puts it, “strategy”. It is significant in this regard that CPL 240.45, enacted after the trial in this case, does not even require defense counsel to move for Rosario material in order to make the prosecutor obligated to produce it.
In support of its view of waiver, the majority maintains that defendant’s attorney decided not to ask for the transcript for impeachment purposes because it became apparent that “defendant’s family had not been honest with defense counsel” and he “had become convinced that he could not shake Nydia on the bribe offer”. Again, this is nothing but conjecture. In fact, defendant’s attorney told the court in colloquy that he did not “read” the first transcript as demonstrating that Nydia was telling the truth and that defendant’s family had initiated the bribe offer.
*387The majority also maintains that the record of the colloquy between defense counsel and the court reveals that counsel was concerned that the jury had not been made aware of the fact that he was the one who, prior to trial, had brought the story of the alleged bribe offer to the court’s attention. If that is so, then why did not defendant’s attorney simply ask the court to inform the jury that some one month prior to trial he had called the court’s attention to the matter? Patently, there simply was no such request. Moreover, it cannot be successfully argued that the transcripts were requested out of fear that they might be used against Francesco in the event that he was called upon to testify. Francesco did ultimately testify for the defense, and while the majority finds it significant that “defense counsel never questioned him on the subject of the alleged bribe”, the foregoing is, in my view, unremarkable considering that defense counsel had reason to believe that the People had a transcript of a conversation between Francesco and Nydia on this subject which they would not turn over and which the court refused to order produced. What is remarkable is that when the People conducted a vigorous cross-examination of Francesco, not once was the latter asked if he had participated in an attempt to bribe Nydia. I would suggest that it was not defendant’s attorney, but the prosecutor who purposefully stayed clear of the subject of Francesco and Nydia’s conversation so that the contents of that conversation would not become known to defendant’s attorney and, perhaps, to the jury.
The majority also makes much of the fact that, in his summation, defendant’s attorney did not mention the testimony about a bribe offer. This is of no significance. I do not dispute that Nydia’s testimony on this subject hurt the defense. Defendant’s attorney would have been foolish to emphasize this issue in his summation, with the jury’s knowledge of the matter being limited to Nydia’s testimony. That is the whole point. If defendant’s attorney had had the transcript of the conversation between Nydia and Francesco, who is to say what he might have been able to accomplish with respect to her credibility? Then we might have seen a very different summation.
*388It is further argued by the majority that, somehow, defendant’s own pro se appellate brief bears on the question of what his trial lawyer’s intent was with respect to his request for the second transcript. Specifically, attention is drawn to defendant’s displeasure with his trial attorney and the attempt to delve into the bribe question at all. The majority states that this shows that defendant “realized full well that the bribe testimony was not helpful on the issue of Nydia’s credibility and may have damaged whatever slim chance he had for acquittal”, and that “he does not feel aggrieved because his counsel was not afforded the right to question Nydia with respect to the contents of the second tape”. The latter assertion is a non sequitur. In fact, at one point in his pro se brief defendant does complain that “[d]efense counsel was never made aware of the alleged tape recorded conversation, prior to the trial”. As for the former assertion, again, I argue that Nydia’s testimony, as it stands, without benefit of the withheld transcript, was not helpful to the defense, at least with respect to the question of who tried to bribe whom. The issue is, however, whether defendant’s attorney had a full and fair opportunity to question Nydia’s credibility when he was refused access to the transcript of her conversation with Francesco. If defense counsel had access, he could have recalled Nydia to the stand, and the record of her testimony might have been very different. That is what the Rosario rule is all about. Had the second transcript been turned over, there would be no room for the type of speculation indulged in by the majority.
Contrary to the views expressed by my colleagues, the record of the colloquy between the court and the attorneys shows that defendant’s attorney was very concerned about Nydia’s credibility. After asking if there were a tape and a transcript of the call that Nydia said she made to Francesco, and after defendant’s attorney debated with the court about how to interpret the first transcript, the following exchange occurred:
mr. hirshman [defendant’s attorney]: * * * But I think there is a difficulty in attacking the credibility if this is all it goes to, if there is an allegation by this witness from the stand that she made a call to the factory to the stepson of the family, as to whether or not that call was made —
*389mr. callan [the prosecutor]: Your Honor, what is counsel suggesting?
mr. hirshman: What I am suggesting is, if this is the only call, that there is even more grounds to believe that it was done as an entrapping, so that this could not be used as an issue to attack him on.
MR. callan: What is your position sir? Are you moving to do something?
mr. hirshman: I am moving to find out what information the District Attorney has with respect to her testimony. I wouldn’t know it.
The first remarks by defendant’s attorney certainly indicate that he was interested in attacking Nydia’s credibility. He stated that it was difficult to do this if he couldn’t even receive documented confirmation that the call to Francesco had been made. The second remark by defendant’s attorney reflects his concern that if, in fact, only one call had been made, the one to Suzanna, then it would confirm his belief that the call was a pretense on Nydia’s part, to cover her true intent. The third remark is, of course, the unequivocal request for the transcript.
In sum, despite the fact that the request for the transcript may have been late, there is no reason on this record to suppose that defendant waived his rights under Rosario (supra).
The next issue to be resolved is whether, in the circumstances of this case, the failure to give defendant’s attorney a copy of the second transcript requires a reversal. Guidance on this question is provided by People v Consolazio (40 NY2d 446, cert den 433 US 914). In that case the prosecutor turned over to defense counsel the Grand Jury testimony of various witnesses but did not provide certain interview notes made by an Assistant District Attorney in preparation for trial. After holding that the interview notes came under the Rosario rule, the Court of Appeals, in a unanimous decision written by Judge Jones, noted (pp 454-455):
“Turning then to whether the withholding of such worksheets must here result in the setting aside of defendant’s conviction, we conclude not in the circumstances of this case. We hold, of course, that a failure to turn over Rosario material may not be excused on the ground that such material would have been of limited or of no use to the defense, or that a witness’ prior statements were totally *390consistent with his testimony at trial. (People v Malinsky, 15 NY2d 86, 90-91; People v Paige, 48 AD2d 6; cf. People v Zabrocky, 26 NY2d 530, 536-537; People v West, 29 NY2d 728; People v Peacock, 31 NY2d 907; People v Sanders, 31 NY2d 463.) We thus reject arguments that consideration of the significance of the content or substance of a witness’ prior statements can result in a finding of harmless error.
“The present case, however, presents a significantly different issue. Our examination of the Grand Jury testimony of the various prosecution witnesses (which testimony was turned over by the prosecutor to the defense) reveals that the witnesses’ statements contained in the worksheets were the same as the statements made by such witnesses before the Grand Jury. The worksheets in this instance were nothing more than duplicative equivalents of statements previously turned over to the defense — the only difference being as to the particular form in which such statements were recorded. In this circumstance it was not error to fail to turn over worksheets which would have been cumulative only. (Compare People v Kass, 25 NY2d 123, 127.)
“In reaching the conclusion that we do in this case we make a supplemental observation. When Rosario material is requested by a defendant, in the ordinary situation it should be of negligible practical significance whether on comparative examination such material would or would not prove to be equivalent duplication of material already in the defendant’s possession. On the one hand, if inspection were to lead to the conclusion that the material sought was a counterpart of other material already possessed by the defendant, the prosecutor would have infrequent occasion to object to its disclosure. On the other hand, if examination were to disclose that it was not a duplicative equivalent, then, of course, the defendant would be entitled to full disclosure. Reflection thus suggests that once it is determined that the writings sought by the defendant come within the Rosario rule, the better practice would be to direct a turnover forthwith. No sufficiently useful purpose would appear to be served by engaging in a collateral analysis as to whether the defendant would or would not be technically entitled to disclosure” (emphasis supplied). *391In a footnote to its statement that “[w]e thus reject arguments that consideration of the significance of the content or substance of a witness’ prior statements can result in a finding of harmless error” (p 454) the court made this observation: “To be distinguished are those appeals from pre-Rosario convictions as to which this court applied a harmless error analysis where violations of the Rosario rule were found. (See, e.g., People v Rosario, 9 NY2d 286, 291, supra; People v Hernandez, 10 NY2d 774; People v Turner, 10 NY2d 839; People v Fasano, 11 NY2d 436; People v Hurst, 10 NY2d 939; People v Pereira, 11 NY2d 784; People v Hawa, 13 NY2d 718, supra; People v Horton, 18 NY2d 355, supra; for a statement to this effect see People ex rel. Cadogan v McMann, 24 NY2d 233, 237.)”
The above-quoted language from Consolazio (supra) is straightforward and unequivocal; a harmless error analysis is not to be engaged in where there has been a Rosario error (see People v Mattiace Inds., 52 NY2d 739). However, because decisions from the Appellate Divisions do not uniformly recognize the significance of this (compare, i.e., Matter of John G., 91 AD2d 685; People v Baker, 75 AD2d 966; People v Cadby, 75 AD2d 713; People v Flores, 57 AD2d 783, with People v Confer, 73 AD2d 785; People v Gladden, 72 AD2d 568; People v Beal, 57 AD2d 306), and because of the fact that, generally, errors are subject to a harmless error analysis, I consider it appropriate to explore the matter further (see People v Daly, 98 AD2d 803, 805-808 [dissenting opn of Lazer, J.]).
Except in situations of fundamental error, affecting the defendant’s right to a fair trial, it can generally be said that harmless error analysis proceeds in two stages (see People v Johnson, 57 NY2d 969; People v Crimmins, 36 NY2d 230, 237-242). First, any error, whether of constitutional dimension or not, will be deemed to be prejudicial and will require reversal unless the proof of guilt is overwhelming (People v Crimmins, supra, pp 241-242). If the proof of guilt is overwhelming, the appellate court is to proceed to the next stage. The second stage is divided into two standards, the application of which depends on whether the error or errors were of constitutional dimension or not. Under the standard for constitutional error, *392even if the proof of guilt is overwhelming, the error will only be deemed harmless if “there is no reasonable possibility that the error might have contributed to defendant’s conviction” (People v Crimmins, supra, p 237; emphasis supplied). Under the standard for nonconstitutional error, there will be a reversal even in the face of overwhelming evidence of guilt if “there is a significant probability, rather than only a rational possibility, in the particular case that the jury would have acquitted the defendant had it not been for the error or errors which occurred” (People v Crimmins, supra, p 242).
While setting forth in Crimmins (supra) a framework for harmless error analysis, the Court of Appeals in that case, through the opinion of Judge Jones, recognized that there were “special instances” where, particularly for “therapeutic purposes”, a harmless error analysis should play no part (People v Crimmins, supra, p 240, n). As explained in Consolazio (supra), also written by Judge Jones, errors involving Rosario material present an instance where such a strict therapeutic rule is, if not absolutely necessary, at least beneficial. Long before Consolazio (supra), the Court of Appeals held that “the judge presiding may not allow the People to keep from the defendants’ counsel statements or notes made by a witness upon the ground that nothing in them could assist the defense or that no prejudice would result from withholding them” (People v Malinsky, 15 NY2d 86, 90-91). Relevancy alone is the key: the use to be put to a prior statement is to be decided by defense counsel, not the court. “[E]ven the sound discretion of the Trial Judge exercised in an in camera review to determine the utility of such statements is an inadequate substitute for the single-minded zeal of a defense attorney seeking td protect his client’s right to test the credibility of the People’s witnesses. (People v Gilligan, 39 NY2d 769, supra.)” (People v Poole, 48 NY2d 144, 149, supra.) If a harmless error analysis were allowed, this principle, firmly established in Rosario (supra) itself and elaborated on in Malinsky (supra), Gilligan (supra), and Poole (supra), could be undermined. A Judge or District Attorney could look at the material, decide it would not significantly benefit the defense and refuse to turn it over, knowing that on appeal any error would probably be considered harmless.
*393Besides the reference in Crimmins (supra, p 240, n) to “special instances”, where, for “therapeutic purposes”, a harmless error analysis is irrelevant, the Crimmins case sheds light on People v Rosario (supra), and People v Consolazio (supra), in another respect. According to the above-quoted footnote from Consolazio (supra, p 454), a harmless error analysis was applied for trials predating the decision in Rosario (supra). People v Rosario (9 NY2d 286, 290-291, supra) itself confirms this. In Rosario (supra), the Court of Appeals applied the strict standard applicable to an error of constitutional dimension in determining whether the error was harmless (see, also, Goldberg v United States, 425 US 94, 111, n 21; United States v Knowles, 594 F2d 753, 755, for discussions of harmless error under the Jencks Act [US Code, tit 18, § 3500]). If harmless error could apply here, we would have the task of deciding whether, irrespective of any overwhelming proof of guilt, there is any reasonable possibility that the error might have contributed to defendant’s conviction; or to put it another way, is there any reasonable possibility that, but for the error, the jury might have acquitted the defendant? Such an analysis, of necessity, requires an examination of the nature and significance of the error. Yet, as to Rosario errors, the Court of Appeals in Consolazio (supra, p 454) stated “[w]e * * * reject arguments that consideration of the significance of the content or substance of a witness’ prior statements can result in a finding of harmless error” (emphasis supplied). In effect, the Court of Appeals has stated that an appellate court may not involve itself in the second stage of a harmless error analysis where the error involved is a violation of Rosario (supra), for the therapeutic reasons already discussed.
While in Consolazio (supra), the Court of Appeals did not apply a harmless error analysis, it, nonetheless, did not reverse the defendant’s conviction despite the failure to turn over the Assistant District Attorney’s interview notes. The reason was that while the interview notes should have been provided, they were the duplicative equivalents of the Grand Jury testimony which had been turned over to defense counsel (see People v Payne, 52 NY2d 743). Thus, in this case, it is necessary to determine *394whether the two transcripts are the duplicative equivalent of each other (People v Martinez, 96 AD2d 516). Since copies have been provided this court, I have conducted that comparison (see People v Consolazio, supra, p 454) and conclude that they are not duplicative equivalents. Accordingly, a reversal is required (see People v Baker, 75 AD2d 966, supra).
It is true that elements of both conversations indicate that a bribe was offered to Nydia which she was considering accepting. However, portions of the second conversation suggest, as maintained by defendant’s trial attorney, that Nydia’s role in the whole business may have been far from passive. The following exchanges occurred between Nydia and Francesco:
NM [Nydia] How much is he gonna give me?
FS [Francesco] Well, that time back then he was gonna give you a hundred and seventy.
NM A hundred seventy? Wasn’t it five hundred?
FS I don’t know. He had a hundred seventy.
NM Because I want the money in order to get an apartment.
FS Aha. Can I come see you?
NM Come to the house?
FS And then to speak to him. If he gives you the money, I’ll bring it over to you Friday * * *
NM Oh. If he offers me five hundred, I’ll take it. If not, I won’t (emphasis supplied).
No comparable statements showing such an active solicitation on Nydia’s part are found in the first conversation. It is not for this or any other court to say that defendant’s attorney would not have been able, in the course of a vigorous cross-examination, to use these additional remarks made by Nydia to impeach her story, particularly with regard to her testimony about the bribe offer.
Since I am compelled to vote for a reversal of defendant’s conviction and to grant him a new trial because of the Rosario error, it is not technically necessary to consider the further question of whether a reversal would also be required under the principles of Brady v Maryland (373 US 83, supra). However, it is necessary to comment briefly on *395this issue due to the majority’s observation that “the subject transcript is not exculpatory material within the purview of Brady v Maryland (373 US 83) and People v Simmons (36 NY2d 126) * * * [because] [n]owhere in either transcript is there any statement made by Nydia Marcano which suggests, even remotely, that the defendant was innocent of the crime and was being falsely accused”.
The Brady rule provides that the “suppression by the prosecution of evidence favorable to an accused upon request violates due process where the evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution” (Brady v Maryland, supra, p 87). As mentioned earlier in this opinion, both the United States Supreme Court and our Court of Appeals have considered the question of whether disclosure of evidence is required under Brady (supra), where that evidence concerns credibility but does not pertain directly to the circumstances of the crime (Giglio v United States, 405 US 150, supra; People v Cwikla, 46 NY2d 434, supra). A classic example of such evidence is the existence of an agreement between the prosecution and a witness. Considering such a case in People v Cwikla (supra), the Court of Appeals held that Brady (supra) was implicated because an agreement between a witness and the People could provide a motive to lie.
It has already been demonstrated in the context of the Rosario discussion, that the bribe offer episode in this case might have involved a motive for falsification on Nydia’s part. Thus, it cannot be summarily held that Brady (supra) is not applicable. However, a full explication of the issue is complex because, in the context of a Brady (supra) analysis, the prerequisite of materiality has various facets not applicable when analyzing a Rosario problem (see United States v Agurs, 427 US 97). In particular, materiality under Brady (supra) involves, among other things, the specificity of the defendant’s request, if any, for evidence, and the prejudice, if any, arising from the failure to turn over the evidence (United States v Agurs, supra; see People v Andre W., 44 NY2d 179; People v Kitt, 86 AD2d 465). The latter facet is particularly interesting, highlighting a major difference between Brady (supra) and Rosario (supra). *396In effect, under Brady (supra), a harmful error analysis is subsumed with the notion of materiality, whereas under Rosario (supra), as already seen, such an analysis plays no part. Inasmuch as I would, in any event, reverse defendant’s conviction on the Rosario issue, it is not necessary to conclusively resolve the Brady question.
I, therefore, vote to reverse and order a new trial.
Bracken and Brown, JJ., concur with Niehoff, J.; Gibbons, J. P., dissents and votes to reverse the judgment and order a new trial, with an opinion.
Judgment of the Supreme Court, Kings County, rendered July 28, 1978, affirmed.